Citation Nr: 0403432	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for a disability 
manifested by blood circulation problems, including as 
secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for sterility, 
including as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for a disability 
manifested by vomiting, including as secondary to exposure to 
ionizing radiation.

6.  Entitlement to service connection for a sinus condition, 
including nose bleeds, including as secondary to exposure to 
ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977, with a period of two years, one month and 23 
days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for 
residuals of a right leg injury, psychiatric disability, a 
disability manifested by blood circulation problems, 
sterility, a disability manifested by vomiting, and a sinus 
condition, including nose bleeds; the latter four conditions 
were asserted as secondary to radiation exposure.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In June 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted at the local VA office 
before the undersigned Veterans Law Judge (formerly known as 
a Board Member).  During the hearing, the undersigned 
Veterans Law Judge agreed to hold the record open for thirty 
days to afford the veteran to submit additional evidence, 
which he did later that month, accompanied by a waiver of RO 
consideration; this evidence will be considered by the Board 
in adjudicating his appeal.

At the hearing, the veteran asserted informal claims of 
entitlement to an increased rating for the residuals of his 
right eye injury and to nonservice-connected pension 
benefits.  To date, these issues have not been considered by 
VA and they are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, each of the veteran's claims 
of service connection must be remanded for additional 
development and adjudication.

As a preliminary matter, the Board notes that there has 
recently been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  This 
liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

At the June 2003 Board hearing, the veteran reported that he 
injured his right leg during a flag football game while 
stationed in Germany during service, which resulted in him 
breaking his ankle.  He testified that he was treated in 
service for six months for this condition.  As the RO has 
noted in denying his residuals of a right leg injury claim, 
the service medical records are negative for symptoms, 
treatment or diagnosis of a right leg injury.  At the 
hearing, however, his representative, citing the veteran's 
testimony, argued that some of the veteran's service medical 
records were missing.  In light of the above, the Board 
concludes that, pursuant to the VCAA, on remand, the RO must 
attempt to obtain any outstanding service records.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

In addition, in his May 2001 application, the veteran 
reported that he received all his treatment for these 
conditions at the Muskogee, Oklahoma, VA Medical Center; 
however, no records of his care at that facility, dated prior 
to May 2001, or since June 2001, have been obtained.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Further, during the June 2003 
Board hearing, the veteran reported that he had filed a claim 
with the Social Security Administration (SSA).  Pursuant to 
the VCAA, VA must obtain not only these records, as well as 
the outstanding records from the SSA.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) (2002).  

During the hearing, the veteran also essentially testified 
that each of these conditions had their onset during service 
and has been chronic and recurrent since that time.  In 
Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran is competent to report that he or 
she has experienced a continuity of symptoms since service.  
In this regard, the Board observes that a June 1979 VA 
examination report reflects that the veteran complained of 
having stomach problems, nervousness and of spitting up 
blood, and the examiner reported that the veteran had stomach 
problems that were apparently connected to his nerves "for 
several years."  Further, during the Board hearing, the 
veteran asserted that his psychiatric disability might also 
be secondary to his physical conditions.

During the course of this appeal, the veteran has not been 
afforded a VA examination with respect to these conditions.  
The Board finds that in light of the VCAA and the 
implementing regulations and the veteran's statements, he 
must be afforded a VA examination to determine etiology 
and/or onset of these claimed disabilities.  As such, in the 
examination report, the examiner should offer an opinion as 
to whether each of the disabilities is directly related to or 
had their onset during service.  Further, the examiner should 
opine whether the veteran has a psychiatric disability that 
is related to his physical conditions.  38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Finally, a VCAA notice letter, to be consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  Accordingly, on remand, the RO must send him a 
letter advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.  In 
this regard, with respect to the radiation aspect of his 
claims for a disability manifested by blood circulation 
problems, sterility, a disability manifested by vomiting and 
a sinus condition, including nose bleeds, the RO must advise 
the veteran that he needs to cite or submit competent 
scientific or medical evidence showing that his claimed blood 
circulation problems, sterility, vomiting, and a sinus 
condition, including nose bleeds, are radiogenic diseases 
under 38 C.F.R. § 3.311.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claims for 
service connection.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  This letter must also 
specifically advise the veteran of the 
need to cite or submit competent 
scientific or medical evidence showing 
that his claimed blood circulation 
problems, sterility, vomiting, and a 
sinus condition, including nose bleeds, 
are radiogenic diseases.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any right 
leg, psychiatric, blood circulation, or 
sinus problems, as well as for vomiting, 
nose bleeds and sterility.  This should 
specifically include records of his 
treatment at the Muskogee, Oklahoma, VA 
Medical Center, dated prior to May 2001 
and since June 2001.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination(s) to 
determine the nature, extent and etiology 
of any right leg, psychiatric, blood 
circulation, or sinus problems, as well 
as for vomiting, nose bleeds and 
sterility found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify pertinent 
pathology found to be present.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that any 
right leg disability, psychiatric 
disability, blood circulation or sinus 
problems, as well as for vomiting, nose 
bleeds and sterility is either related to 
or had its onset during his period of 
service.  With respect to his psychiatric 
disability claim, the examiner must state 
whether it is at least as likely as not 
related to a physical condition that is 
related to or had its onset during 
service.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  If the veteran cites or submits 
competent scientific or medical evidence 
showing that a disability manifested by 
blood circulation problems, sterility, a 
disability manifested by vomiting and/or 
a sinus condition, including nose bleeds, 
is a radiogenic disease, the RO should 
complete the development process outlined 
in 38 C.F.R. § 3.311.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims, in light of all 
pertinent evidence and legal authority.

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


